SHARPE, J.
Where in prosecutions for rape the woman assaulted has testified to the commission of the offense the State may, in corroboration of her testimony as to the main fact, prove also that recently after the outrage she made complaint to those to whom complaint of such occurrence would naturally be made. On direct examination such testimony is confined to the bare fact of complaint; and details of the occurrence, including the identity of the person accused, are not proper subjects of inquiry. In such case, the State is not privileged to prove that the woman complained that any particular person assaulted her until after the defendant has brought out particulars of the complaint, or has introduced evidence tending to impeach the witnéss who testifies to the complaint. — Barnett v. State, 83 Ala. 40; Griffin v. State, 76 Ala. 29; Barnes v. State, 88 Ala. 204; 3 Green. Ev., § 213.
In the present case this rule was violated by the court’s action in overruling defendant’s objection to the question addressed to the prosecutrix as to whether she told any one other than Mrs. Bray what the defendant had done to her. The affirmative answer elicited by the question was calculated to prejudice the defendant’s case and the error of its admission requires a reversal of the judgment.
Reversed and remanded.